Exhibit 10.1



WEWORK MEMBERSHIP AGREEMENT

HEADQUARTERS BY WEWORK





--------------------------------------------------------------------------------

MEMBERSHIP DETAILS FORM





COMPANY

Company Name (Legal Name):

Axsome Therapeutics, Inc.

Industry:

Biopharmaceutical

WEWORK

WeWork Entity (Legal Name):

22 Cortlandt Street HQ LLC

CONTRACT TERM DETAILS

Start Date:

August 1, 2020

Initial Commitment Term (Start Date and end date):

Twelve (12) Months

August 1, 2020 – July 31, 2021

Extension Options (Start Date and end date) (if applicable):

N/A

Member Company Termination Notice Required:

Six (6) Months

OFFICE SPACE DETAILS AND MEMBERSHIPS

Address of Main Premises:

22 Cortlandt Street, New York, NY 1007

Dedicated Office Space Description (if applicable) (e.g., entire 4th floor of
Main Premises):

Office Number 16-100

(Entire 16th Floor of Main Premises)

Office Number(s):

Office Number 16-100

(Entire 16th Floor of Main Premises)

Capacity and Individual Memberships:

145

PRICING / FINANCIAL TERMS

Monthly Fee1:

$105,000.00



See “Monthly Fee Schedule” below for additional detail.

Base Monthly Fee:

$105,000.00

Buy Up (Custom Work) Fees (Monthly) (throughout the duration of the Term)

(see Exhibit B, if applicable):

N/A

Additional Services Fees (Monthly) (see Exhibit C, if applicable):

N/A

Service Retainer:

$315,000.00



--------------------------------------------------------------------------------

1  The Monthly Fee includes the (i) Base Monthly Fee (including applicable
Discounts) (ii) monthly Buy Up (Custom Work) Fees and (iii) Additional Services
Fees as set forth above. Applicable taxes (if any) are not included.





2

--------------------------------------------------------------------------------

To be paid within seven (7) Regular Business Days of the Effective Date (defined
below) and, in any event, prior to the Start Date. You shall not be permitted to
move into the Office Space until the Service Retainer has been fully paid.

Set-Up Fee:



Custom Work / Buy Up Fees (One Time):

$0



$0



To be paid within seven (7) Regular Business Days of the Effective Date and, in
any event, prior to the Start Date. You shall not be permitted to move into the
Office Space until the Set-Up Fee has been

fully paid.

BILLING

Payment Method:

ACH, Credit Card or Wire Transfer

Net Payment Term (if applicable):



Billing Notes:

Payment terms:

8/1/20 – 11/30/20: $90,000.00

12/1/20 – 3/31/21: $100,000.00

4/1/21 – 7/31/21: $125,000.00

SERVICE CREDIT AND REPLACEMENT FEES (FOR USE OUTSIDE OF MAIN PREMISES)

Conference Room (per credit): $25.00

Black & White printing (per sheet printed): $0.08



Color printing (per sheet printed): $0.40



Keycard Replacement Fee: $25.00



WeWork reserves the right to increase the service credit and replacement fees in
a manner that applies to all members at the Premises subject to providing you
with thirty (30) days’ advanced notice.

PURCHASED PRINTING AND CONFERENCE ROOM CREDITS FOR USE OUTSIDE OF MAIN PREMISES
(IF APPLICABLE)

Service

Units

Conference Room Credits:

35 Conference Room credits per month

Black and White Print and Copy Credits:

100 Black and White Print and Copy Credits per month

Color Print and Copy Credits:

50 Color Print and Copy Credits per month

CUSTOM WORK (“WEWORK WORK”) DETAILS (IF APPLICABLE)

WeWork Work Description:

N/A





3

--------------------------------------------------------------------------------

WeWork Work Cost Allocation between the Parties:

N/A

ADDITIONAL ITEMS (IF APPLICABLE)

Overtime HVAC:

Overtime HVAC Hours: outside of HVAC Standard Hours. “HVAC Standard Hours” are:
Monday through Friday: 8:00 AM to 6:00 PM (PST).



Price for Overtime HVAC: Member Company shall be responsible for the landlord or
WeWork’s cost of furnishing Overtime HVAC services to the Office Space equal to:

· Air Conditioning = $440/hour (minimum four (4) hours per day)

· Heating and Ventilation = $330/hour (minimum four (4) hours per day)

IT Services:

N/A

Security Access:

N/A

Parking (if applicable) (excluding tax):

N/A

Broker used in connection with the Agreement (if applicable):

N/A

Exhibits/Annexes:

Exhibit A: House Rules

Exhibit B: Buy Up (Custom Work)

Exhibit C: Additional Services

Additional Notes (if applicable):









4

--------------------------------------------------------------------------------

Monthly Fee Schedule



Applicable Period:
(Insert exact Start
and End Dates)

Market Rate (Base
Monthly Fee):
(tax excluded)

Base Monthly Fee
Discount:
(if applicable)

Total Discounted Monthly
Fee Due (tax, Services Fee
and Custom Work/Buy Up
Fees excluded):
(if applicable)

August 1, 2020 –

November 30, 2020

$167,500.00

$77,500.00

$90,000.00

December 1, 2020 –

March 31, 2021

$167,500.00

$67,500.00

$100,000.00

April 1, 2021 –

July 31, 2021

$167,500.00

$42,500

$125,000.00



Notes to the Monthly Fee Schedule:

·       The Monthly Fee is subject to Section 4 of the Agreement, including the
automatic annual increase and amendments to the Monthly Fee following the
Initial Commitment Term and any additional commitment term(s)

·       If discounts vary from month to month, discounts should be stated on a
monthly basis (and start and end dates stated clearly)

·       If discounts apply to optional additional commitment terms, these should
be clearly stated





5

--------------------------------------------------------------------------------

MEMBER CONTACT DETAILS

PRIMARY MEMBER

Primary Member Name:

Mark Jacobson (Chief People Officer)

Phone Number:

212-332-3243

Email:

mjacobson@axsome.com

Address:

200 Broadway, 3rd Floor, New York, NY 10038

AUTHORIZED SIGNATORY
Authorized Signatory

______Please check here if Primary member is also

Contact Name:

Nick Pizzie (Chief Financial Officer)

Phone Number:

1-646-844-6270

Email:

npizzie@axsome.com

Address:

200 Broadway, 3rd Floor, New York, NY 10038



BILLING CONTACT
Billing Contact

______Please check here if Primary member is also

Contact Name:

Nick Pizzie (Chief Financial Officer)

Phone Number:

1-646-844-6270

Email:

npizzie@axsome.com

Address:

200 Broadway, 3rd Floor, New York, NY 10038

WEWORK CONTACT DETAILS

MAIN WEWORK CONTACT

WeWork Employee Name:

Mark Jacobson (Chief Operating Officer)

Phone Number:

212-332-3243

Email:

mjacobson@axsome.com





6

--------------------------------------------------------------------------------

SIGNATURE: (Signatory must match Authorized Signatory as noted in Contact
Details above).



This Agreement, including the Terms and Conditions, Membership Details Form and
Exhibits attached hereto, will be effective when signed by both parties. In the
event of any conflict between the Terms and Conditions, the Membership Details
Form and Exhibits, the Membership Details Form shall prevail.



By signing this Agreement you represent to us that you have the proper authority
to execute this Agreement on behalf of the company listed above and incur the
obligations described in this Agreement on behalf of such company.



   

COMPANY SIGNATURE



WEWORK SIGNATURE





Company Name:

Axsome Therapeutics

    

WeWork Building Entity:





Signature:

/s/ Nick Pizzie



Signature:

/s/ Caroline Walls



Name (Print):

Nick Pizzie



Name (Print):

Caroline Walls



Title:

Chief Financial Officer



Title:

Account Director



Date:

6/5/2020



Date:

6/6/2020



































7

--------------------------------------------------------------------------------

TERMS & CONDITIONS

1.    DEFINED TERMS

“Agreement” means, collectively, these Terms & Conditions (the “Terms and
Conditions”), the attached Membership Details Form cover page(s) (the
“Membership Details Form”), and any other attachments, exhibits, and/or
supplements.

“Authorized Signatory” means an individual authorized to legally bind the Member
Company.

“Capacity” means the maximum number of Memberships allotted to your Office Space
as set forth in the Membership Details Form.

“Commitment Term” means the period of time from the Start Date to the last day
of the period set forth on the Membership Details Form under “Commitment Term”
with respect to each Individual Office Number, and which may be extended upon
mutual agreement of the parties.

“Landlord” means our landlord(s) at the Main Premises. “Lease” means our lease
with our Landlord at the Main Premises

“Main Premises” means the Premises in which the Office Space is located, as set
forth in the Membership Details Form.

“Member” means each individual person you authorize to receive the Services
(defined below) (each Member granted a “Membership”).

“Member Company” or “you” means the company or entity entering into this
Agreement as listed in the Membership Details Form.

“Office Space” means the office number(s) and/or workspace location(s) speciﬁed
in the Membership Details Form, provided that, if the symbol “Ø” is included on
the Form, we will provide the office number(s) and/or workspace location(s)
prior to the Start Date.

“Premises” means a building or portion of a building in which WeWork offers
offices, workstations, other workspaces, and/or other services to WeWork
members.

“Primary Member” means the primary Member contact for WeWork located in the Main
Premises and set out in the Member Contact Details of the Membership Details
Form.

“Regular Business Days” are all weekdays, except local bank/government holidays.

“Regular Business Hours” are generally from 9:00 a.m. to 6:00 p.m. on Regular
Business Days.

“Set-Up Fee” means the fee you will be charged for each individual Membership
included in the Capacity of your Office Space; you are obligated to pay the
Set-Up Fee for each individual office that you occupy, including such Set-up
Fees as may be due upon transfer, including upgrade or downgrade (i.e.
transferring to an Office Space with a higher or lower Capacity), of Office
Space.



1

--------------------------------------------------------------------------------

“Start Date” means the date set forth in the Membership Details Form upon which
the Services will begin being provided with respect to the Office Space.

“WeWork”, “we” or “us” means the WeWork entity you are contracting with as set
forth in the Membership Details Form.

“WeWork Member Network” means the WeWork members-only online community accessed
through the internet or our mobile app.

2.    THE BENEFITS OF MEMBERSHIP

a.    Services. Subject to the terms and conditions of this Agreement, and any
other policies we make available to you with prior notice from time to time,
during the Term (defined below), WeWork will use commercially reasonable efforts
to provide you (and your Members, as applicable) with the services described
below. These services are referred to in this Agreement as the “Services.”

i.       Office Space at the Main Premises

a.    Dedicated access to and use of the Office Space, subject to our access
rights as set forth in this Agreement, and provided that no other WeWork members
shall have access to your Office Space unless authorized by you or one of your
Members.

b.    Regular maintenance of the Office Space, including cleaning.

c.    Furnishings for the Office Space of the quality and in the quantity
typically provided to other member companies with similar office space,
workstations, and/or other workspace, as applicable, in the Premises.

d.    You shall be permitted to install your own printers, copiers and/or
scanners in the Office Space.

e.    In the event you have conference rooms located within your Office Space,
you shall also have unlimited and dedicated complimentary use of the conference
rooms within such Office Space to the exclusion of all other WeWork members.

f.     Access to and use of the shared Internet connection in accordance with
the terms of services available on our website (the “WeWork Data Connection &
Internet Access ToS”).

g.    Electricity for reasonably acceptable office use in the Office Space.

h.    Heat and air-conditioning (“HVAC”) in the Office Space during Regular
Business Hours.

ii.       Upon booking space at Premises other than the Main Premises:

a.    Access to and use of the WeWork Member Network in accordance with the
terms of services for the WeWork Member Network available on our website (the
“WeWork Member Network ToS”).

b.    Access to and use of the shared Internet connection at any other Premises
in accordance with the WeWork Data Connection & Internet Access ToS.





2

--------------------------------------------------------------------------------

c.    Use of the printers, copiers and/or scanners available to our members and
member companies, in accordance with the terms described herein at any Premises
using printing credits.

d.    Use of the conference rooms available to WeWork members at any other
Premises, in each case subject to availability and your prior reservation of
such conference rooms using conference room credits, in accordance with the
terms described herein.

e.    Use of common areas, kitchens and beverages made available to our members
and member companies.

f.     Opportunity to participate in members-only events, beneﬁts and
promotions.

The Services listed in this Section in paragraphs (i)(a), (c) and (h) will be
deemed “material” for the purpose of this Agreement (the “Material Services”).
All other Services listed in this Section are deemed “non-material” for the
purpose of this Agreement (the “Non-Material Services”). Other services may be
provided for an additional fee, such as car parking space, phone service, and IT
services, subject to availability at the Main Premises and any additional terms
and expenses applicable to those services.

b.    Our Reserved Rights. We are entitled to access your Office Space, with or
without notice, in connection with our provision of the Services, for safety
and/or emergency purposes or for any other purposes but will do so in a manner
to minimize interference with your business operations and if our access to such
space is not in connection with an emergency or regular provision of the
Services, we will endeavor to provide you with prior notice before entering, but
please note that we may still enter your Office Space after giving such notice,
even if we have not received a response from you. We may temporarily move
furniture contained in your Office Space; in any such event, we will return the
furniture to its original location as soon as reasonably practicable. We reserve
the right to alter your Office Space, provided that we will not do so in a
manner that substantially decreases the square footage of your assigned Office
Space or related amenities and we shall endeavor to provide you with advance
notice of any such changes. We may also modify or reduce the list of
Non-Material Services provided for your Office Space at any time. The Services
may be provided by us, an affiliate or a third party.

c.    Office Space Not Timely Available. If we are unable to make the Office
Space available by the Start Date for any reason, including due to changes in
construction plans, delays in obtaining permits, or any other obstacles in
procuring space in any Premises, we will notify you of any such circumstances
and we will not be subject to any liability related to such inability, nor will
such failure affect the validity of this Agreement which shall remain in full
force and effect. In this event, except as set forth in this Agreement, you will
not be obligated to make payments of the Monthly Fee until the Office Space is
made available to you. Notwithstanding the foregoing, if we are unable to make
the Office Space available by the Start Date due to delays caused by your
actions or inactions or due to changes in work or other customizations to the
Office Space requested by you, we will not be subject to any liability related
to such delay nor will such delay affect the validity of this Agreement, you
shall not be entitled to terminate this Agreement and you shall be responsible
for the payment of the Monthly Fees from the Start Date.

d.    Access Prior to Start Date. If we, in our sole discretion, provide you
with access to your Office Space for any period of time prior to your Start Date
(a “Soft Open Period”), during any such Soft Open Period you and your Members
shall be fully subject to the terms of this Agreement, regardless of whether we
choose to charge you the Monthly Fee during any such Soft Open Period.





3

--------------------------------------------------------------------------------

3.    YOUR MEMBERS

a.    Member List. After the execution of this Agreement, we shall coordinate
with you to complete our member registration procedures for your Members. You
are responsible for maintaining the accuracy of your list of Members on the
WeWork Member Network (your “Member List”). Only those individuals included on
the Member List will be deemed to be “Members” and entitled to receive the
Services described in this Agreement. To the extent permitted by law, all of
your Members shall be required to provide valid government issued identification
in order to be issued an activated key card to access the Premises. We reserve
the right in our discretion to limit at any time the number of memberships
permitted under this Agreement to a number equal to the Capacity set forth in
the Membership Details Form.

b.    WeWork Member Network. A profile on the WeWork Member Network must be
created for each individual member added to the Member List. If you elect to
retain the “default” settings of your “Member Network Account,” such profiles
will be viewable by us, our employees and agents, and other WeWork members. The
created profile will include only the Member’s name and the Member Company; any
additional information, including a photograph, shall be added solely as
determined by you or your Members.

At any time, you may choose, at your sole election, to set your company and
Members’ accounts to ‘private.’ If you elect to utilize the ‘private’ setting,
your company and Member accounts will be viewable only by us, our employees and
agents, and will not be viewable by any other members who have access to the
WeWork Member Network. In the ‘private’ setting, your Members have the ability
to use utility features (such as booking conference rooms and registering
guests) on the WeWork Member Network, and the use of such utility features by
your Members on the WeWork Member Network will be viewable only by us, our
employees and agents, and will be anonymous to any other members who have access
to the WeWork Member Network. If you elect to utilize the ‘private’ setting, all
individuals registered as your Members will be set as 'private' and prevented
from conducting any social activity on the WeWork Member Network.

c.    Changes to or Removal of Primary Member or Authorized Signatory. An
Authorized Signatory generally has the sole authority to make changes to or
terminate this Agreement. A Primary Member will generally serve as WeWork’s
primary contact regarding matters that involve your Members, the physical Office
Space or the Premises. If no Authorized Signatory other than the Primary Member
is designated by you on the Membership Details Form, the Primary Member will
serve as the Authorized Signatory. We will be entitled to rely on communications
to or from the Authorized Signatory or Primary Member as notice to or from the
applicable Member Company. However, an executive officer of the applicable
Member Company (“Executive Officer”) will have the authority to override the
request of an Authorized Signatory or Primary Member, as applicable, provided
that we receive such a request within 24 hours following such Authorized
Signatory’s or Primary Member’s request. We will be entitled to request
reasonable documentation to conﬁrm that an individual claiming to be an
Executive Officer truly is one and to exercise our discretion in determining
whether a particular position constitutes an “Executive Officer.” An Executive
Officer will also have the authority to remove or replace the individual serving
as the Authorized Signatory and/or Primary Member. Unless we receive
instructions from the Authorized Signatory or Executive Officer, if the
individual designated as the Primary Member ceases to provide services to the
Member Company or ceases using the Office Space regularly, you shall promptly
designate a replacement Primary Member; however, if you fail to do so within
three (3) Regular Business Days after we provide notice to you concerning the
absentee Primary Member, WeWork shall designate an interim Primary Member until
we received direction from you. We will use our reasonable judgment in
designating an interim Primary Member.





4

--------------------------------------------------------------------------------

4.    MONTHLY FEES; PAYMENTS



a.    Payments Due Upon Signing. Upon submitting a signed and completed
Agreement, you will be obligated to deliver to us, in the amount(s) set forth on
your Membership Details Form, (i) the Service Retainer and (ii) the Set-Up Fee.
Where desks are added to your membership after the Start Date, the related
Set-Up Fee shall be paid on the invoice subsequent to such addition. The current
Set-Up Fee is set forth in the Membership Details Form.



b.    Monthly Fee. During the Term (defined below) of this Agreement, your
Monthly Fee will be due monthly and in advance as of the first (1st) day of each
month or in accordance with the Net Payment Term period set forth in the
Membership Details Form, if applicable. You are obligated to make payment of all
Monthly Fees owed throughout the Commitment Term and this obligation is absolute
notwithstanding any early termination of the Agreement by you (“Monthly Fee
Obligations”). You agree to pay promptly: (i) all sales, use, excise, value
added, and any other taxes which you are required to pay to any other
governmental authority (and, at our request, will provide to us evidence of such
payment) and (ii) all sales, use, excise, value added and any other taxes
attributable to your Membership as shown on your invoice. On each annual
anniversary of the Start Date (including during any Term) the Monthly Fee will
be subject to an automatic three and a half percent (3.5%) increase over the
then current Monthly Fee. Following any Commitment Term (which shall include any
extensions of the Commitment Term), we reserve the right to further increase or
decrease the Monthly Fee at our sole discretion upon thirty (30) days’ prior
notice to you in advance of and in accordance with the Termination Notice Period
below in Section 5(c).



c.    Invoices; Financial Information. WeWork will send or otherwise provide
invoices and other billing- related documents, information and notices to the
Primary Member or, if a Billing Contact is indicated on the Membership Details
Form, the Billing Contact. Change of the Billing Contact will require notice
from the Authorized Signatory in accordance with this Agreement.



d.    Credits; Service Credit Fees. You may receive a number of credits for
conference room use and/or a certain number of credits for color and black &
white copies and printouts, as speciﬁed on the Membership Details Form. These
allowances may not be rolled over from month to month. If these allocated
amounts are exceeded or additional credits are required for purchase, you will
be responsible for paying the applicable fees for such service credits. The
current service credit fee schedule is listed on our website. All service credit
fees are subject to increase from time to time at our sole discretion.



e.    Late Fees. If payment of the Monthly Fee or any other accrued and
outstanding fee is not made by the tenth (10th) of the month in which such
payment is due or within the amount of days set forth in the Net Payment Terms
section of the Membership Details Form after issuance of the invoice relating to
such payment, if applicable, you will be responsible for paying a late fee of
ten percent (10%) of the outstanding invoice. Late fees are subject to change
from time to time.



f.    Form of Payment. We accept payment of all amounts speciﬁed in this
Agreement solely by the methods we communicate to you during the membership sign
up process or from time to time during the Term. You are required to inform us
promptly of any changes to your payment information. Changing your payment
method may result in a change in the amount required under this Agreement to be
held as the Service Retainer.



g.    Outstanding Fees. Any outstanding fees will be charged in arrears on a
monthly basis. When we receive funds from you, we will ﬁrst apply funds to any
balances which are in arrears (including any outstanding late fees) and to the
earliest month due ﬁrst. Once past balances are satisﬁed, any remaining portion
of the funds will be applied to current fees due. If any payments remain
outstanding after we





5

--------------------------------------------------------------------------------

provide notice to you, we may, in our sole discretion, withhold Services or
terminate this Agreement in accordance with Section 5(d).



h.    WeWork Work. In the event that we have agreed to customize office space
for you (“Customized Office Space”), the details, and if applicable, the amount
and terms of payment for the customization, shall be set forth on the Membership
Details Form. If set forth on the Membership Details Form, or otherwise mutually
agreed to by the parties in writing, you agree to pay to us the “WeWork Work”
fees and any other costs or expenses related to the Customized Office Space
incurred by us (collectively, the “WeWork Work Expenses”), in accordance with
the terms set forth on the Membership Details Form or other applicable written
agreement. Unless we otherwise agree in writing, all WeWork Work Expenses are
due notwithstanding any termination or expiration of this Agreement, and are
immediately due and payable from you to us if you fail to move into the Office
Space or terminate this Agreement prior to moving into the Office Space. Unless
the parties agree otherwise in writing, you shall be fully responsible for all
costs and expenses related to restoring the Office Space to its original
condition prior to the WeWork Work (the “WeWork Work Restoration Expenses”). All
WeWork Work Restoration Expenses shall be paid on or before your final day of
access to and use of the Office Space.



i.    No Refunds. Unless otherwise set forth in this Agreement, there are no
refunds of any fees or other amounts paid by you or your Members in connection
with the Services.



5.    TERM AND TERMINATION



a.   Term. This Agreement will be effective when signed by both parties
(“Effective Date”); provided that we have no obligations to provide you with the
Services until the later of (i) the date on which payment of your Service
Retainer, Set-Up Fee and first month’s Monthly Fee has been received by us or
(ii) the Start Date.



Unless otherwise set forth on the Membership Details Form, following the
Commitment Term, this Agreement shall automatically renew for the lesser of: (i)
a six (6) month period or (ii) the period remaining on our underlying lease for
the Main Premises (any term after the Commitment Term, a “Renewal Term”),
subject to Section 5(c). The Commitment Term and all subsequent Renewal Terms
shall constitute the “Term.” This Agreement will continue until terminated in
accordance with this Agreement. If no Commitment Term is indicated on your
Membership Details Form, the default Commitment Term shall commence on the Start
Date and end six (6) full calendar months after the Start Date.



b.   Move In/ Move Out. If the Start Date is a Regular Business Day, you will be
entitled to move into the Office Space no earlier than 11:00 a.m. on the Start
Date, provided you have complied with the payment obligations described in
Section 5(a). If the Start Date is not a Regular Business Day, you will be
entitled to move into the Office Space no earlier than 11:00 a.m. on the ﬁrst
Regular Business Day after the Start Date. On the last Regular Business Day of
the Termination Effective Month (defined below), you must vacate the Office
Space by no later than 4:00 p.m.



c.   Termination by You. You may terminate this Agreement by providing written
notice to us prior to the month in which you intend to terminate this Agreement
(“Termination Effective Month”) in accordance with the notice periods set forth
in the chart below (the “Termination Notice Period(s)”). The applicable
Termination Notice Period shall be determined by the Capacity for the relevant
office number(s), as depicted in the chart below, and as displayed on the
Membership Details Form. The Termination Notice Periods shall apply to any
termination by you during the Term. After receiving such notice we will deliver
to you the WeWork Exit Form (“Exit Form”), which you must complete and submit to
us. The termination will be effective on the later of the last Regular Business
Day of the





6

--------------------------------------------------------------------------------

Termination Effective Month and the expiration of the Commitment Term. No
termination by you shall be effective during the Commitment Term, and
termination by you during the Commitment Term is a breach of this Agreement. If
you terminate this Agreement prior to the end of the Commitment Term (or during
any relevant Termination Notice Period), your Monthly Fee Obligations and any
unpaid WeWork Work Expenses (if applicable) shall become immediately due. In
addition to any rights, claims and remedies we choose to pursue in our
discretion, your Service Retainer shall be forfeited immediately as a result of
your breach. Notice must be provided during Regular Business Hours. The Exit
Form needs to be completely filled out and signed by the Authorized Signatory;
however, please note that the termination of your Agreement on the last Regular
Business Day of the Termination Effective Month will be triggered upon your
provision of written notice of termination to us, regardless of when you
complete and submit the Exit Form. You will not be entitled to pro ration with
respect to the last month's Monthly Fee. For instance, if you vacate your Office
Space before the last Regular Business Day of April, you will still owe us the
full Monthly Fee for the full month of April.



Member Company Termination Notice Periods Required:



Capacity

Notice Required

0 - 49

Four (4) month

50 - 99

Six (6) months

100 or greater

Six (6) months



·     Example: If the Capacity for the Office Space is between fifty (50) and
ninety-nine (99) Members, the applicable Termination Notice Period would be six
(6) months, and to terminate this Agreement effective the last Regular Business
Day of August (provided that the Commitment Term shall have expired by such
date), the last opportunity to provide notice to us would be during Regular
Business Hours on the last Regular Business Day of February.



d.   Termination or Suspension by Us. We may withhold Services or immediately
terminate this Agreement: (i) upon breach of this Agreement by you or any Member
which has not been remedied within ten (10) days of your receipt of a notice
from us of such breach; (ii) upon termination, expiration or material loss of
our rights in the Premises; (iii) if any outstanding fees are still due after we
provide notice to you which have not been paid within ten (10) days of your
receipt of a notice from us; (iv) if you or any of your Members fail to comply
with the terms and conditions of the WeWork Member Network ToS, the WeWork Data
Connection & Internet Access ToS, the WeWork Privacy Policy, or any other
policies or instructions provided by us or applicable to you; or (v) at any
other time, when we, in our sole discretion, see ﬁt to do so. You will remain
liable for past due amounts but not for future monthly fees which would have
been due for the remainder for any Term but for such termination, and we may
exercise our rights to collect due payment, despite termination or expiration of
this Agreement.



An individual Member will no longer receive the Services and is no longer
authorized to access the Main Premises or any Premises upon the earlier of (x)
the termination or expiration of this Agreement;

(y) your removal of such Member from the Member List or (z) our notice to you
that such Member violated this Agreement and is no longer permitted to utilize
the Services. We may withhold or terminate Services of individual Members for
any of the foregoing reasons; in such circumstances this Agreement will continue
in full force and effect to the exclusion of the relevant Member.



e.   Service Retainer. The Service Retainer will be held as a retainer for
performance of all your obligations under this Agreement, including the Monthly
Fee Obligations, and is not intended to be a reserve from which fees may be
paid. In the event you owe us other fees, you may not rely on deducting them
from the Service Retainer, but must pay them separately. We will return the
Service Retainer, or any balance





7

--------------------------------------------------------------------------------

after deducting outstanding fees and other costs due to us, including any
unsatisfied Monthly Fee Obligations, to you by bank transfer or other method
that we communicate to you within thirty (30) days (or earlier if required by
applicable law) after the later of (i) the termination or expiration of this
Agreement and (ii) the date on which you provide to us all account information
necessary for us to make such payment. Return of the Service Retainer is also
subject to your complete performance of all your obligations under this
Agreement, including full satisfaction of your Monthly Fee Obligations and any
additional obligations applicable following termination or expiration of this
Agreement.



f.    Removal of Property Upon Termination. Prior to the termination or
expiration of this Agreement, you will remove all of your, your Members’, and
your or their guests’ property from the Office Space and Premises. After
providing you with reasonable notice, we will be entitled to dispose of any
property remaining in or on the Office Space or Premises after the termination
or expiration of this Agreement and will not have any obligation to store such
property, and you waive any claims or demands regarding such property or our
handling or disposal of such property. You will be responsible for paying any
fees reasonably incurred by us regarding such removal. We shall have no implied
obligations as a bailee or custodian, and you hereby indemnify us and agree to
keep us indemnified in respect of any claims of any third parties in respect of
such property. Following the termination or expiration of this Agreement, we
will not forward or hold mail or other packages delivered to us.



6.    HOUSE RULES



In addition to any rules, policies and/or procedures that are specific to a Main
Premises used by you, you agree to be bound by the House Rules set forth in
Exhibit A attached hereto. You are responsible for ensuring your Members comply
with all House Rules.



7.    ADDITIONAL AGREEMENTS



a.    Information Technology. In order to utilize all the functionalities
offered by us, it may be necessary to install software onto a Member’s computer,
tablet, mobile device or other electronic equipment. In addition, a Member may
request that we troubleshoot problems a Member may have with respect to
printing, accessing the network connection or other issues. If we provide such
services, we will not be responsible for any damage to your equipment.



b.   Network Connection. WeWork provides Internet access to Members via a
wireless or wired network connection. For those Members wishing to implement a
private wired network, WeWork may allow you to install a firewall device for
your exclusive access and use, subject to WeWork IT approval, and you will be
responsible for removal of the same. Prior to any such installation or removal,
you shall coordinate with the WeWork IT team to discuss the actual setup,
appropriate time, manner and means for such installation or removal and any
additional fees that may result from the request, which fees shall be set out in
the Membership Details Form. To the extent that we incur any costs in connection
with such installation or removal, which are not otherwise paid by you, we shall
deduct such costs from the Service Retainer. You shall also be responsible for
any monthly fees incurred relating to your private, secured wired network and
any additional IT services.



c.   Waiver of Claims. To the extent permitted by law, you, on your own behalf
and on behalf of your Members, employees, agents, guests and invitees, waive any
and all claims and rights against us and our affiliates, parents, and successors
and each of our and their employees, assignees, officers, agents and directors
(collectively, the “WeWork Parties”) and our landlords at the Premises resulting
from injury or damage to, or destruction, theft, or loss of, any property,
person or pet, except to the extent caused by the gross negligence, willful
misconduct or fraud of the WeWork Parties.





8

--------------------------------------------------------------------------------

d.   Limitation of Liability. To the extent permitted by law, the aggregate
monetary liability of any of the WeWork Parties to you or your Members,
employees, agents, guests or invitees for any reason and for all causes of
action, will not exceed the total Monthly Fees paid by you to us under this
Agreement in the twelve (12) months prior to the claim arising. None of the
WeWork Parties will be liable under any cause of action, for any indirect,
special, incidental, consequential, reliance or punitive damages, or any loss of
profits or business interruption. You acknowledge and agree that you may not
commence any action or proceeding against any of the WeWork Parties, whether in
contract, tort, or otherwise, unless the action, suit, or proceeding is
commenced within one (1) year of the cause of action’s accrual. Notwithstanding
anything contained in this Agreement to the contrary, you acknowledge and agree
that you shall not commence any action or proceeding against any of the WeWork
Parties other than the WeWork Party you are directly contracting with hereunder
and the assets of such person for any amounts due or for the performance of any
obligations in connection with this Agreement.



e.   Indemnification. You will indemnify the WeWork Parties from and against any
and all third party claims, liabilities, and expenses including reasonable
attorneys’ fees, resulting from any breach or alleged breach of this Agreement
by you or your Members or your or their guests, invitees or pets or any of your
or their actions or omissions, except to the extent a claim results from the
gross negligence, willful misconduct or fraud of the WeWork Parties. You are
responsible for the actions of and all damages caused by all persons and pets
that you, your Members or your or their guests invite to enter any of the
Premises, including but not limited to any vendors hired by you that enter the
Premises. We will indemnify you and your affiliates from and against any and all
third party claims, liabilities, and expenses including reasonable attorneys’
fees, resulting from any material breach of this Agreement by us, except to the
extent a claim results from the negligence or willful misconduct of you or your
affiliates, parents, and successors and each of your and their employees,
assignees, officers, agents and directors. For any claim of indemnification
under this Agreement, the indemnified party shall provide prompt written notice
of the claim for indemnification and reasonable cooperation, information, and
assistance in connection with the claim, and the indemnifying party shall have
sole control and authority to defend, settle or compromise such claim. The
indemnifying party shall not make any settlement that requires a materially
adverse act or admission by the indemnified party or imposes any obligation upon
the indemnified party unless they have first obtained the indemnified party’s
written consent (such consent not to be unreasonably delayed, conditioned or
withheld). Additionally, for any claim for indemnification pursuant to this
Agreement, the indemnifying party shall not be liable for any obligations
arising out of a settlement entered into by the indemnified party without the
indemnifying party’s prior written consent.



f.    Insurance. You are responsible for maintaining, at your own expense and at
all times during the Term personal property insurance and commercial general
liability insurance covering you and your Members for property loss and damage,
injury to your Members and your Members’ guests or pets and prevention of or
denial of use of or access to, all or part of the Premises, in form and amount
appropriate to your business. In addition you are responsible for maintaining,
at your own expense and at all times during the Term, workers’ compensation
insurance providing statutory benefits in accordance with the law and employer’s
liability in an amount appropriate to your business. You will ensure that WeWork
and the Landlord shall each be named as additional insureds on your commercial
general liability policy and that all insurance policies shall include a clause
stating that the insurer waives all rights of recovery, under subrogation or
otherwise you may have against WeWork and the Landlord. You shall provide proof
of insurance upon our request.



g.   Pets. If the Office Space is in Premises designated by us to be one in
which pets are permitted, and if any Member plans on regularly bringing a pet
into the Office Space or otherwise into the Premises, we may require this Member
to produce proof of vaccination for such pet and evidence of compliance with
applicable local regulations. If any of your Members brings a pet into the
Premises, you will be





9

--------------------------------------------------------------------------------

responsible for any injury or damage caused by this pet to other members or
guests or other occupants of the Premises or to the property of (i) WeWork or
any employees, members or guests or (ii) the owner(s) or other occupants of the
Premises. None of the WeWork Parties will be responsible for any injury to such
pets. We reserve the right to restrict any Member’s right to bring a pet into
the Premises in our sole discretion.



h.   Other Members. We do not control and are not responsible for the actions of
other Member Companies, Members, or any other third parties. If a dispute arises
between Member Companies, members or their invitees or guests, we shall have no
responsibility or obligation to participate, mediate or indemnify any party.



i.    Third Party Services. Services do not include, and we are not involved in
or liable for, the provision of products or services by third parties (“Third
Party Services”) that you may elect to purchase in connection with your
Membership, including via the WeWork Services Store, even if they appear on your
WeWork invoice. Third Party Services are provided solely by the applicable third
party (“Third Party Service Providers”) and pursuant to separate arrangements
between you and the applicable Third Party Service Providers. These Third Party
Service Providers’ terms and conditions will control with respect to the
relevant Third Party Services. By adding a Member to the Member List, you are
thereby authorizing that Member to access and use the WeWork Services Store in
accordance with the terms of service available on our website.



j.    Joint Marketing. The parties agree to use commercially reasonable efforts
to coordinate a meeting with their respective Brand, Public Relations and/or
Marketing teams to explore mutual marketing, publicity and promotional content
related to your membership.



k.   Privacy. We collect, process, transfer and secure personal data about you
and your Members pursuant to the terms of our Privacy Policy, which can be found
on our website (wework.com/legal/privacy), and in accordance with all applicable
data protection laws. Note that you are not obligated to provide us with
personal information and any information collected by us will be provided by you
at your own will and with your explicit consent granted herein by execution of
this Agreement. You hereby (i) undertake, where necessary, to obtain consent
from such Member to the collection, processing, transferring and securing of
data described herein and (ii) confirm that you in fact collect and process such
Member’s personal data in accordance with applicable law.



8.    ARBITRATION AND CLASS ACTION WAIVER



a.   Governing Law. This Agreement and the transactions contemplated hereby
shall be governed by and construed under the law of the State of New York,
U.S.A. and the United States without regard to conflicts of laws provisions
thereof and without regard to the United Nations Convention on Contracts for the
International Sale of Goods.



b.   Venue. Except that either party may seek equitable or similar relief from
any court of competent jurisdiction, any dispute, controversy or claim arising
out of or in relation to this Agreement, or at law, or the breach, termination
or invalidity of this Agreement, that cannot be settled amicably by agreement of
the parties to this Agreement shall be finally settled in accordance with the
arbitration rules of JAMS then in force, by one or more arbitrators appointed in
accordance with said rules. The place of arbitration shall be New York, New
York, U.S.A.



c.   Proceedings; Judgment. The proceedings shall be confidential and in
English. The award rendered shall be final and binding on both parties. Judgment
on the award may be entered in any court of competent jurisdiction. In any
action, suit or proceeding to enforce rights under this Agreement, the





10

--------------------------------------------------------------------------------

prevailing party shall be entitled to recover, in addition to any other relief
awarded, the prevailing party’s reasonable attorneys’ fees and other fees, costs
and expenses of every kind in connection with the action, suit or proceeding,
any appeal or petition for review, the collection of any award or the
enforcement of any order, as determined by the arbitrator(s) or court, as
applicable. This Agreement shall be interpreted and construed in the English
language, which is the language of the official text of this Agreement.



d.   Class Action Waiver. Any proceeding to resolve or litigate any dispute in
any forum will be conducted solely on an individual basis. Neither you nor we
will seek to have any dispute heard as a class action or in any other proceeding
in which either party acts or proposes to act in a representative capacity. No
proceeding will be combined with another without the prior written consent of
all parties to all affected proceedings. You and we also agree not to
participate in claims brought in a private attorney general or representative
capacity, or any consolidated claims involving another person's account, if we
are a party to the proceeding. YOU ARE GIVING UP YOUR RIGHT TO PARTICIPATE AS A
CLASS REPRESENTATIVE OR CLASS MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US
INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF INDIVIDUAL
ARBITRATIONS.



9.    MISCELLANEOUS



a.   Nature of the Agreement; Relationship of the Parties. The whole of the
Premises and Office Space remains in our possession and control. Your Agreement
with us is a contract for the provision of services and we are giving you the
right to share with us the use of the Office Space so that we can provide the
Services to you. Notwithstanding anything in this Agreement to the contrary, you
and we agree that our relationship is not that of landlord-tenant or
lessor-lessee and this Agreement in no way shall be construed as to grant you or
any Member any title, easement, lien, possession or related rights in our
business, the Premises, the Office Space or anything contained in or on the
Premises or Office Space. This Agreement creates no tenancy interest, leasehold
estate, or other real property interest. The parties hereto shall each be
independent contractors in the performance of their obligations under this
Agreement, and this Agreement shall not be deemed to create a ﬁduciary or agency
relationship, or partnership or joint venture, for any purpose. You acknowledge
and agree that you are entering into this Agreement for the purposes of and in
the course of your trade, business and/or profession, and not as a consumer.
Neither party will in any way misrepresent our relationship.



b.   Updates to the Agreement. Changes to membership and service credit fees,
will be governed by Section 4(b) and 4(d) of this Agreement, respectively. We
may from time to time update this Agreement and will provide notice to you of
these updates. You will be deemed to have accepted the new terms of the
Agreement following the completion of two (2) full calendar months after the
date of notice of the update(s). Continued use of the Office Space or Services
beyond this time will constitute acceptance of the new terms.



c.   Waiver. Neither party shall be deemed by any act or omission to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by the waiving party.



d.   Subordination. This Agreement is subject and subordinate to our Lease and
to any supplemental documentation and to any other agreements to which our Lease
is subject to or subordinate. However, the foregoing does not imply any sublease
or other similar relationship involving an interest in real property.



e.    Extraordinary Events. WeWork will not be liable for, and will not be
considered in default or breach of this Agreement on account of, any delay or
failure to perform as required by this Agreement as a





11

--------------------------------------------------------------------------------

result of any causes or conditions that are beyond WeWork’s reasonable control,
including without limitation (i) any delays or changes in construction of, or
WeWork’s ability to procure any space in, any Premises, and (ii) any delays or
failure to perform caused by conditions under the control of our landlord at the
applicable Premises.



f.     Severable Provisions. Each provision of this Agreement shall be
considered severable. To the extent that any provision of this Agreement is
prohibited or otherwise limited, this Agreement shall be considered amended to
the smallest degree possible in order to make the Agreement effective under
applicable law.



g.   Survival. Sections 1, 2(b), 4 (to the extent any payments remain
outstanding), 5(d), 5(e), 5(f), 6(b), 7(a) through 7(f), 7(h), 8, and 9 and all
other provisions of this Agreement reasonably expected to survive the
termination or expiration of this Agreement will do so.



h.   Notices. Any and all notices under this Agreement will be given via email,
and will be effective on the first business day after being sent. All notices
will be sent via email to the email addresses specified on the Membership
Details Form, except as otherwise provided in this Agreement. WeWork may send
notices to either (or both) the Primary Member or the Authorized Signatory, as
WeWork determines in its reasonable discretion. Notices related to the physical
Office Space, Premises, Members, other Member Companies or other issues in the
Premises should be sent by the Primary Member. Notices related to this Agreement
or the business relationship between you and WeWork should be sent by your
Authorized Signatory. In the event that we receive multiple notices from
different individuals within your company containing inconsistent instructions,
the Authorized Signatory’s notice will control unless we decide otherwise in our
reasonable discretion.



i.    Headings; Interpretation. The headings in this Agreement are for
convenience only and are not to be used to interpret or construe any provision
of this Agreement. Any use of “including,” “for example” or “such as” in this
Agreement shall be read as being followed by “without limitation” where
appropriate. References to any times of day in this Agreement refer to the time
of day in the Office Space’s time zone.



j.    No Assignment. Except in connection with a merger, acquisition, corporate
reorganization, or sale of all or substantially all of the shares or assets of
you or your parent corporation, you may not transfer or otherwise assign any of
your rights or obligations under this Agreement (including by operation of law)
without our prior consent. We may assign this Agreement without your consent.



k.   Sanctions. The parties, each as to themselves, hereby represent and warrant
that:



(i)         In the performance of this Agreement they will comply with all
applicable U.S. and non-U.S. economic sanctions and export control laws and
regulations, including but not limited to the economic sanctions regulations
implemented under statutory authority and/or Executive Orders and administered
by the U.S. Treasury Department's Office of Foreign Assets Control (“OFAC”) (31
C.F.R. Part 500 et seq.), the U.S. Commerce Department’s Export Administration
Regulations (15 C.F.R. Part 730 et seq.), the economic sanctions rules and
regulations of the European Council, United Kingdom, and EU Member States, and
EU's Dual- use Regulation 428/2009 (collectively, “Trade Control Laws”).



(ii)        Neither party nor any of its subsidiaries or affiliates, nor
directors or officers is (a) a citizen or resident of, an entity organized under
the laws of, or otherwise located in, a country subject to comprehensive
territorial sanctions maintained by OFAC (hereinafter referred to as “Sanctioned
Countries”), (b) identified on U.S. Government restricted party lists including





12

--------------------------------------------------------------------------------

the Specially Designated Nationals List and Foreign Sanctions Evaders List
administered by OFAC; the Denied Parties List, Unverified List or Entity List
maintained by the U.S. Commerce Department Bureau of Industry and Security; or
the List of Statutorily Debarred Parties maintained by the U.S. State Department
Directorate of Defense Trade Controls, (c) a listed person or entity on the
Consolidated List of persons and entities subject to asset-freezing measures or
other sanctions maintained by the European Union, and by the Member States of
the European Union, (d) or a person or entity subject to asset-freezing measures
or other sanctions maintained by the United Kingdom's HM Treasury (collectively
referred to herein as "Restricted Parties").



(iii)       Neither party nor any of its subsidiaries and/or affiliates are 50%
or more owned, individually or in the aggregate, directly or indirectly by one
or more Restricted Parties or otherwise controlled by Restricted Parties.



(iv)       Less than 10% of each parties’ total annual revenues are, and will
continue to be for the duration of the Agreement, generated from activities
involving, directly or indirectly, one or more of the Sanctioned Countries.



(v)        Neither party nor, in the case of the Member Company, any of its
Members will, at any time during the Term, engage in any activity under this
Agreement, including the use of Services provided by WeWork in connection with
this Agreement, that violates applicable Trade Control Laws or causes WeWork to
be in violation of Trade Control Laws.



l.    Anti-Money Laundering. You and WeWork, each as to itself, hereby represent
and warrant that at all times it has conducted and will conduct its operations
ethically and in accordance with all laws, including but not limited to laws
that prohibit commercial bribery and money laundering (the “Anti- Money
Laundering Laws”), and that all funds which you will use to comply with your
payment obligations under this Agreement will derived from legal sources,
pursuant to the provisions of Anti- Money Laundering Laws. You will provide us
with all reasonably requested information and documents that we from time to
time may request in order to comply with all Anti-Money Laundering Laws.



m.  Anti-Corruption Laws. Neither party nor any of its directors, officers,
employees, agents, third parties with whom it has contractually engaged,
representatives or anyone acting on its behalf, nor any of your Members (i) has,
directly or indirectly, offered, paid, given, promised, or authorized the
payment of any money, gift or anything of value to: (A) any Government Official
or any commercial party, (B) any person while knowing or having reason to know
that all or a portion of such money, gift or thing of value will be offered,
paid or given, directly or indirectly, to any Government Official or any
commercial party, or (C) any employee or representative of WeWork for the
purpose of (1) influencing an act or decision of the Government Official or
commercial party in his or her official capacity, (2) inducing the Government
Official or commercial party to do or omit to do any act in violation of the
lawful duty of such official, (3) securing an improper advantage or (4) securing
the execution of this Agreement, or (ii) will authorize or make any payments or
gifts or any offers or promises of payments or gifts of any kind, directly or
indirectly, in connection with this Agreement, the Services or the Office Space.
For purposes of this section, “Government Official” means any officer, employee
or person acting in an official capacity for any government agency or
instrumentality, including state-owned or controlled companies, and public
international organizations, as well as a political party or official thereof or
candidate for political office.



n.    Brokers. Except as may be provided for through the WeWork broker referral
program, you hereby represent and warrant that you have not used a broker or
realtor in connection with the membership





13

--------------------------------------------------------------------------------

transaction covered by this Agreement. If you seek to terminate this Agreement
or cease to pay your Monthly Fee except as otherwise explicitly permitted herein
(each, an “Early Exit”), within fifteen

(15) days of doing so, you shall reimburse WeWork for any fees previously paid
by WeWork to a broker or realtor corresponding to the period following such
Early Exit. You hereby indemnify and hold us harmless against any claims arising
from the breach of any warranty or representation of this paragraph.



o.   Counterparts and Electronic Signature. This Agreement may be executed in
any number of counterparts by either handwritten or electronic signature, each
of which when executed shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement, and each of which
counterparts may be delivered by emailing the other party to this Agreement
signed scanned document or electronically signed portable document format (pdf)
version of the contract (as applicable). Each party agrees to the execution of
this Agreement in this manner, and the parties acknowledge that execution in
this manner creates a binding contract between the parties on the Effective
Date.



p.   Compliance with Laws. You herby represent and warrant that at all times you
and your Members have conducted and will conduct your operations ethically and
in accordance with all applicable laws.

q.   Entire Agreement. This Agreement, including the Membership Details Form,
constitutes the entire agreement between the parties relating to the subject
matter hereof and shall not be changed in any manner except by a writing
executed by both parties or as otherwise permitted herein. All prior agreements
and understandings between the parties regarding the matters described herein
have merged into this Agreement.





14

--------------------------------------------------------------------------------

EXHIBIT A



HOUSE RULES



a.    You acknowledge and agree that:



i.      keys, key cards and other such items used to gain physical access to the
Premises, or the Office Space remain our property. You will cause your Members
to safeguard our property and you shall promptly notify us and be liable for
replacement fees should any such property be lost, stolen or destroyed;

ii.       you shall promptly notify us of any change to your contact and/or
payment information;

iii.      we will provide notice to you of any changes to Services, fees, or
other updates via email. It is your responsibility to read such emails and to
ensure your Members are aware of any changes, regardless of whether we notify
such Members directly;

iv.       carts, dollies and other freight items which may be made available may
not be used in the passenger elevator except at our discretion;

v.       for security reasons, we may, but have no obligation to, regularly
record certain areas in the Premises via video;

vi.       all of your Members are at least 18 years of age;

vii.       you shall be responsible for ensuring that no alcohol is consumed by
any of your Members or guests who is younger than the legal age for consuming
alcohol in the applicable jurisdiction and that alcohol is consumed responsibly
by your Members and guests;

viii.       common spaces are to be enjoyed by all our Member Companies, members
and guests unless otherwise instructed by us, and are for temporary use and not
as a place for continuous, everyday work;

ix.       you will provide us with reasonable notice of and complete all
required paperwork prior to hosting any event at the Premises;

x.       you will be responsible for any damage to your Office Space other than
normal wear and tear;

xi.       you will be responsible for replacement fees for any item(s) provided
to you by the WeWork community team for temporary use should any such property
be lost, stolen or destroyed;

xii.      you may not make any structural or nonstructural alterations or
installations (including, but not limited to, wall attachments, furniture, IT
equipment, and/or glass paneling) in the Office Space or elsewhere in the
Premises without prior approval by us. In the event that any alterations or
installations are made, you shall be responsible for the full cost and expense
of the alteration or installation and, prior to the termination of this
Agreement, the removal of such items and the restoration necessitated by any
such alterations, and we may deduct any such costs not otherwise paid by you
from the Service Retainer. In no event are you permitted to perform any of these
actions. Only a member of our facilities staff is entitled to perform an
alteration, installation, removal or restoration. Reach out to a member of your
community team for more information;



15

--------------------------------------------------------------------------------

xiii.       you shall not communicate, or attempt to communicate, directly with
our Landlord for any reason;

xiv.      you and your Members’ computers, tablets, mobile devices and other
electronic equipment must be (a) kept up-to-date with the latest software
updates provided by the software vendor and (b) kept clean of any malware,
viruses, spyware, worms, Trojans, or anything that is designed to perform
malicious, hostile and/or intrusive operations. We reserve the right to remove
any device from our networks that poses a threat to our networks or users until
the threat is remediated; and

xv.     you consent to our non-exclusive, non-transferable use of your Member
Company name and/or logo in connection with identifying you as a Member Company
of WeWork, alongside those of other Member Companies, on a public-facing
“Membership” display on wework.com, as well as in video and other marketing
materials. You warrant that your logo does not infringe upon the rights of any
third party and that you have full authority to provide this consent. You may
terminate this consent at any time upon thirty (30) days’ prior notice.

b.    No Member will:

i.       perform any activity or cause or permit anything that is reasonably
likely to be disruptive or dangerous to us or any other Member Companies, or our
or their employees, guests or property, including without limitation in the
Office Space or the Premises;

ii.      use the Services, the Premises or the Office Space to conduct or pursue
any illegal or offensive activities or comport themselves to the community in a
similar manner; all Members shall act in a respectful manner towards other
Member Companies and our and their employees and guests;

iii.       misrepresent himself or herself to the WeWork community, either in
person or on the WeWork Member Network;

iv.      take, copy or use any information or intellectual property belonging to
other Member Companies or their Members or guests, including without limitation
any confidential or proprietary information, personal names, likenesses, voices,
business names, trademarks, service marks, logos, trade dress, other identifiers
or other intellectual property, or modified or altered versions of the same, and
this provision will survive termination of this Agreement;

v.      take, copy or use for any purpose (a) the name “We”, “WeWork” or any of
our other business names, trademarks, service marks, logos, designs, copyrights,
patents, trade secrets, trade dress, marketing material, other identifiers or
other intellectual property (“Intellectual Property”); (b) any derivations,
modifications or similar versions of the same; or (c) any photographs or
illustrations of any portion of a Premises, for any purpose, including
competitive purposes, without our prior consent, provided that during the term
of this Agreement you will be able to use “WeWork” to accurately identify an
address or office location. You acknowledge that WeWork owns all right, title
and interest in and to its Intellectual Property. You may not file for ownership
rights of any of our Intellectual Property with any governmental authority or
use our Intellectual Property in any advertising, including domain names, social
media handles, or any form of media invented in the future. You may not,
directly or indirectly, interfere with or object to, in any manner, our
ownership rights or the use of our Intellectual Property or engage in any
conduct that is likely to cause confusion between WeWork and yourself, without
our prior consent, and this provision will survive termination of this
Agreement;





16

--------------------------------------------------------------------------------

vi.       film within any Premises, including within the Office Space, without
completing all required paperwork and receiving express written consent from
WeWork;

vii.      use the Office Space in a retail, medical, or other capacity involving
frequent visits by members of the public, as a residential or living space, or
for any exclusively non-business purpose;

viii.       sell, manufacture or distribute any controlled substance, including
alcoholic beverages, from the Office Space, or obtain a license for such sale,
manufacture, importation, or distribution using the Office Space or the address
of the Main Premises;

ix.       use our mail and deliveries services for fraudulent or unlawful
purposes, and we shall not be liable for any such use;

x.       store significant amounts of currency or other valuable goods or
commodities in the Office Space that are not commonly kept in commercial
offices; in the event that you do so, we will not be liable for any such loss;

xi.       make any copies of any keys, keycards or other means of entry to the
Office Space or the Premises or lend, share or transfer any keys or keycards to
any third party, unless authorized by us in advance;

xii.       install any locks or other security devices to access the Office
Space or anywhere within the Premises or install surveillance devices within the
Office Space or anywhere within the Premises, unless authorized by us in
advance;

xiii.       allow any guest(s) to enter the building without registering such
guest(s) and performing any additional required steps according to our policies;

xiv.       operate any equipment within the Premises that has a higher heat
output or electrical consumption than in a typical office environment, or places
excessive strain on our electrical, IT, HVAC or structural systems, with such
determination to be made in our sole discretion, without our prior approval; or

xv.       bring any weapons of any kind, or any other offensive, dangerous,
hazardous, inflammable or explosive materials into the Office Space or the
Premises.

You are responsible for ensuring your Members comply with all House Rules and
with all rules, policies and/or procedures that are specific to a Premises used
by you, and agree that in the event of any penalty or fine resulting from the
breach of any such rules, policies and/or procedures, you will be responsible
for paying such penalty or fine.





17

--------------------------------------------------------------------------------

EXHIBIT B



BUY UP (CUSTOM WORK)





N/A





18

--------------------------------------------------------------------------------

EXHIBIT C



ADDITIONAL SERVICES





N/A

19

--------------------------------------------------------------------------------